Shaw, C. J.
This case seems to be very clear. The defendant was tenant at will to White. White conveyed in fee to Whiting. The reservation by paroi being a reservation of an interest in land by paroi, was void; besides, if valid, it was a right to enter and remove the building within six months, and, not being exercised within that time, was at end. By the conveyance to Whiting, the tenancy at will from White terminated, especially after the six months ; and if the defendant continued longer, he was tenant at will to Whiting, whether he paid rent or not. Whiting had the fee and the full right of possession, and therefore the defendant, if he continued by his permission, was his tenant at will. By the conveyance in fee by Whiting to the plaintiff, the tenancy at will of the defendant was determined, and the plaintiff had a right to enter; he did enter, and, the defendant not having surrendered, this process was commenced, and we think the plaintiff had a right to it. Howard v. Merriam, 5 Cush. 563.
As to the point that the plaintiff was not entitled to judgment, because during the pendency of the process he entered and took possession, it is fully answered by the case of Crosby v. Wentworth, 7 Met. 13, which decided that it must be pleaded as a plea puis darrein continuance, even where, as in the present case, it came up upon an agreed statement of facts.

Judgment for the plaintiff.